Citation Nr: 1445482	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Most recently, in February 2014, the Board remanded the issue on appeal for further development.  The RO issued a supplemental statement of the case in July 2014 and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of whether the Veteran is competent for VA purposes has been raised by the record (see September 2014 Informal Hearing Presentation and July 2014 rating proposal), but has not been finally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A July 2014 rating decision proposed that the Veteran be found incompetent for VA purposes.  A final rating has not yet been issued.  The Veteran's representative, in his September 2014 Informal Hearing Presentation, argues that the Veteran's PTSD disability rating and competency are inextricably intertwined.  The Board agrees because the determination of the appropriate rating assigned to the Veteran's PTSD may depend in part on the outcome of whether the Veteran is found competent.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the RO so that they can prepare a final rating decision adjudicating the issue of the Veteran's competency. 

2.  Thereafter, readjudicate the issue of entitlement to an increased rating for the Veteran's PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

